823 F.2d 548
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Alan RICHARDSON, Plaintiff-Appellant,v.Edward W. MURRAY; E.C. Morris; Fred E. Jordan; Gwen Thomas;J. Edmonds; W.P. Rogers, Defendants-Appellees.
No. 87-6031
United States Court of Appeals, Fourth Circuit.
Submitted April 17, 1987.Decided June 24, 1987.

David Alan Richardson, appellant pro se.
Before SPROUSE, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
David Richardson filed a 42 U.S.C. Sec. 1983 civil rights suit alleging denial of due process during disciplinary proceedings.  He petitioned for in forma pauperis status.  A partial fee of $48.39 was assessed, and upon nonpayment within 30 days, the case was dismissed.


2
Like any litigant, a pro se litigant may be forced to answer the question whether the issue at suit is worth the cost of pursuing the claim.  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  The granting of in forma pauperis status is within the sound discretion of the district judge.  Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980).  The filing fee is precisely 15% of the funds deposited in Richardson's inmate account over the past six months.  See Evans v. Croom, supra.  Richardson did not object to the assessment of the fee, nor did he cite special circumstances explaining why the filing fee was unfair or excessive.


3
We therefore deny leave to file in forma pauperis and dismiss the appeal.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


4
DISMISSED.